Name: Commission Implementing Regulation (EU) 2017/1598 of 22 September 2017 amending Commission Implementing Regulation (EU) 2015/1518 imposing a definitive anti-dumping duty on imports of biodiesel originating in the United States of America following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009
 Type: Implementing Regulation
 Subject Matter: America;  trade;  competition;  international trade;  energy policy
 Date Published: nan

 23.9.2017 EN Official Journal of the European Union L 245/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1598 of 22 September 2017 amending Commission Implementing Regulation (EU) 2015/1518 imposing a definitive anti-dumping duty on imports of biodiesel originating in the United States of America following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to European Parliament and Council Regulation (EU) 2016/1036 of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) and in particular Article 9(4) thereof, Whereas: (1) With Implementing Regulation (EU) 2015/1518 (2), the Commission imposed a definitive anti-dumping duty on imports of biodiesel originating in the United States of America following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009 (3). (2) It is appropriate to allow companies who did not export the biodiesel during the original investigation period to request a review whether they can be made subject to the duty rate imposed on the cooperating companies not in the sample. Such a review shall be carried out if sufficient evidence is brought to the Commission by a new exporter or producer in the exporting country in question that it (1) has not exported the product during the period of investigation on which the measures were based; (2) is not related to an exporter or producer subject to the measures imposed; and (3) has either actually exported the goods concerned or has entered into an irrevocable contractual obligation to export a significant quantity to the Union after the end of the period of investigation. (3) However, Implementing Regulation (EU) 2015/1518 did not provide for the possibility of new exporters requesting such review. Therefore, that Regulation should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EU) 2016/1036. (5) In view of the above, Article 1 of Implementing Regulation (EU) 2015/1518 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Implementing Regulation (EU) 2015/1518 the following paragraph 6 is added: 6. Where any party from the United States of America provides sufficient evidence to the Commission that: (a) it did not export the goods described in Article 1(1) originating in the United States of America during the period of investigation (1 April 2007-31 March 2008); (b) it is not related to an exporter or producer subject to the measures imposed by this Regulation; and (c) it has either actually exported the goods concerned or has entered into an irrevocable contractual obligation to export a significant quantity to the Union after the end of the period of investigation; the Commission may amend Annex I in order to attribute to that party the duty applicable to cooperating producers not included in the sample, i.e. EUR 115,6 per tonne. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Commission Implementing Regulation (EU) 2015/1518 of 14 September 2015 imposing a definitive anti-dumping duty on imports of biodiesel originating in the United States of America following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009 (OJ L 239, 15.9.2015, p. 69). (3) Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (OJ L 343, 22.12.2009, p. 51)